EXHIBIT 16.1 May 16, 2011 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-7561 We have read Item 4.01 included in the Form 8-K of Kirin International Holding, Inc. (the “Company”) dated May 16, 2011, to be filed with the Securities and Exchange Commission.We agree with the statements concerning our Firm in such Form 8-K; we are not in a position to agree or disagree with other statements of May 16, 2011 contained therein. /s/ Bernstein & Pinchuk LLP Bernstein & Pinchuk LLP
